Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4 and 14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 9 of prior U.S. Patent No. 10,268,951. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-20 are rejected under 35 USC 103 as being unpatentable over US Pat. No. 9,336,483 to Abeysooriya et al. (cited in IDS, hereinafter Abeysooriya) in view of US Pat. Pub. No. 2017/0161604 to Craddock et al. (hereinafter Craddock). 
Per claim 1, Abeysooriya discloses a method (figs. 7-10) comprising: 
capturing (fig. 9, item 901), during execution of an iteration of a neural network (col. 23, lns 3-16, predictive analysis data for a primary neural network may be collected and used to evaluate the primary neural network, fig. 6, item 612, in real-time), a generated algorithm used by the neural network during the iteration (fig. 7, items 701-703, trained neural network data structure is algorithm that makes predictions from input data; fig. 7, item 704, primary neural network comprises generated algorithm to which later candidate neural network algorithms will be evaluated against); 
identifying, based on the generated algorithm (fig. 9, items 906, based on performance of primary neural network being above an error threshold…), a candidate algorithm (fig. 9, item 907, generating replacement candidate neural network algorithms); 
determining that the candidate algorithm has the highest accuracy rate for successful predictions (fig. 10, item 1007; col. 28, lns 34-56, each replacement candidate neural network algorithms are evaluated  to determine the most accurate candidate neural network algorithm for selection); and 
updating, based on the determination, the neural network by replacing the generated algorithm of the neural network with the candidate algorithm (fig. 10, item 1008; col. 28, ln 57-col. 29, ln 2, replace primary neural network algorithm with selected replacement neural network algorithm).
 
Abeysooriya does not disclose expressly the determining step is determining the candidate algorithm utilizes less memory than the generated algorithm.
Craddock discloses memory space limitations (paragraph 4) when implementing neural networks in cloud-based system (fig. 6; paragraph 87), where the failure to manage the inherently limited memory of computing systems by reduction of memory (paragraph 4).  Craddock further teaches evaluating different neural network algorithms to determine which algorithm minimizes the use of memory and selecting the algorithm that uses the least amount memory (figs. 3 and 4; paragraphs 60-63, different orders of execution for neural network corresponds to different algorithms, where Craddock can iterate through each possible order of execution to determine peak memory consumption of each order of execution and ultimately the order of execution having the lowest peak memory consumption can be selected).
Abeysooriya and Craddock are analogous art because they are from the same field of endeavor of attempting to find an optimum neural network algorithm in a cloud-based system.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include minimizing memory usage as taught by Craddock with Abeysooriya when determining which neural network algorithm to suggest.
The suggestion/motivation for doing so would have been to prevent various problems that result from a failure in execution of neural networks due to running out of memory (paragraph 4 of Craddock).
Per claim 2, Abeysooriya combined with Craddock discloses claim 1, Abeysooriya further disclosing detecting, before the determining, that the neural network has finished execution of the iteration; pausing execution of the neural network; and resuming, after the updating, the neural network (col. 27, lns 54-66, the next determination step, fig. 9, item 906, for a new replacement neural network will not executed until the previous primary neural network has stopped and updated with that new replacement neural network).
Per claim 3, Abeysooriya combined with Craddock discloses 1, further disclosing the execution of the iteration is a forward propagation and a backward propagation of the neural network (col. 20, lns 4-9).
Per claim 5, Abeysooriya combined with Craddock discloses claim 1, Abeysooriya disclosing the neural network is a define-by-run neural network (col. 23, lns 3-16, predictive analysis data for a primary neural network may be collected and used to evaluate the primary neural network, fig. 6, item 612, in real-time) and wherein the identifying the generated algorithm is an identifying an updated layout of the neural network (fig. 10, items 1001, replacement candidate neural network data structures may have different layouts compared to primary neural network).
Per claim 6, Abeysooriya combined with Craddock discloses claim 1, Craddock further disclosing the neural network is a convolutional neural network (paragraph 19).  Abeysooriya platform is applicable to various types of neural networks (fig. 6; col. 15, lns 14+) for various type of applications (see Background, detecting patterns, predicting behavior, etc.).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to use convolutional neural networks in Abeysooriya.   The suggestion/motivation for doing so would have been to detect patterns (paragraph 4 of Craddock).  The suggestion/motivation for doing so would have been to detect patterns from computer vision (paragraph 3 of Craddock)
Per claim 7, Abeysooriya combined with Craddock discloses claim 6, Craddock further disclosing the generated algorithm is a convolutional algorithm (fig. 1; paragraph 19).
Per claim 8, Abeysooriya combined with Craddock discloses claim 1, Craddock further disclosing monitoring usage memory allocated to the neural network after the replacement of the generated algorithm with the candidate algorithm; and flagging, based on the monitoring the memory usage, a subset of the memory allocated to the neural network (fig. 2; paragraph 49+, memory usage of operators in neural network algorithms can be tracked and annotated).  
Per claim 9, Abeysooriya combined with Craddock discloses claim 8, Craddock further disclosing the neural network comprises a second algorithm, wherein the method further comprises: assigning the flagged subset of the memory allocated to the neural network to the second algorithm of the neural network (fig. 2; paragraph 49+, different order of operations, e.g., other algorithms, can be determined based on memory usage of operators in an algorithm being tracked and annotated).
Per claim 10, Abeysooriya combined with Craddock discloses claim 8, Craddock further disclosing deallocating the flagged subset of memory (fig. 2).
Claims 11-13 and 15-20 are substantially similar in scope and spirit as claims 1-3 and 5-10, therefore the rejections of claims 1-3 and 5-10 are applied accordingly.
Conclusion
This is a continuation of applicant's earlier Application No. 15/622,127.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALAN CHEN/Primary Examiner, Art Unit 2125